IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-73,502-01 AND WR-73,502-02




EX PARTE FOUAD SAEED ALHAMADY, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W04-36185-Y(A) AND W04-36182-Y(A) IN THE CRIMINAL
DISTRICT COURT #7 FROM DALLAS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges
of sexual assault of a child and sentenced to fifteen years’ imprisonment for one charge, and five
years’ imprisonment for the other charge. 
            On February 4, 2010, the trial court made findings of fact and conclusions of law that were
based on the pleadings, the official court records, and all exhibits and affidavits offered by both
parties.  The trial court recommended that relief be denied.  The trial court’s findings did not fully
address all fact issues necessary to the resolution of the claims that were raised by Applicant.  The
trial court declined to address some of Applicant’s ineffective assistance of trial counsel claims
because they were not set out on the habeas form.  Because Applicant raised ineffective assistance
of trial counsel on the form, and raised sub-claims both on the form and in an attached memorandum,
all of his sub-claims were properly raised and should have been addressed.
            Nonetheless, this Court has undertaken an independent review of all the evidence in the
record.  Therefore, based on the trial court’s findings of fact and conclusions of law as well as this
Court’s independent review of the entire record, we deny relief.
 

Filed: March 31, 2010
Do not publish